Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 04/27/2021.
Claims 1-2 and 4-6 have been amended by Application. 
Claim 8 has been added by Applicant. 
Claims 3 and 7 have been canceled by Applicant. 
Claims 1, 2, 4-6, 8 are currently pending and have been rejected as follows.  

Response to Amendments
	112 (b) rejections in the previous office act are withdrawn in view of Applicant canceling Claims 3, 7 and amending Claims 1, 2, 4-6 as suggested by Examiner  
	101 rejection is maintained with a detailed analysis in the 101 section below. 

Response to Arguments
Applicant’s 04/27/2021 amendment necessitated new grounds of rejection in this action.

Response to 101 Arguments
Step 2A prong one: Remarks 04/27/2021 p.6 ¶2 - ¶3 cites Original Specification to argue that current independent claim 1 is directed to a demand prediction device that improves the technological environment by performing highly accurate demand prediction for vehicle demand even in an unusual case, such as when an event occurs, where a way of use of vehicles, such as a taxi, is different from that in a steady state.
Examiner fully considered Applicant argument but respectfully disagrees finding it unpersuasive because performing highly accurate demand prediction for vehicle demand even when an event occurs is still entrepreneurial and abstract solution rather than a technological one. Specifically MPEP 2106.05(a) II corroborates that: it is important to keep in mind that an improvement in the abstract idea itself is not an improvement in Myriad, 569 U.S. at 591, 106 USPQ2d at 1979”: to state that a “groundbreaking, innovative, or even brilliant” [here highly accurate] “discovery” [here demand prediction] does not by itself satisfy the §101  inquiry” which was further corroborated by “SAP Am, Inc v InvestPic, LLC, No 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02, 2018)”: “statistical measures such as the standard deviation provide no meaningful insight into the distribution…” “To remedy those deficiencies, the patent proposes a technique that utilizes resampled statistical methods for the analysis… which do not assume a normal probability distribution”. “The patent also describes using a bias parameter to specif[y] the degree of randomness in the resampling process”.
However the Federal Circuit found that “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant” [here highly accurate]. “An advance of that nature” [here demand prediction] “is ineligible for patenting”.
 Simply said here, as in “SAP” supra “no matter how much of an advance in the field” [here vehicle / taxi demand prediction] “the claims” [would] “recite the advance” [would still] “lie entirely in the realm of abstract ideas” with no plausibly alleged innovation in non-abstract application realm. This is further corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” undelaying the difference between improvement to entrepreneurial goal objective [argued here as highly accurate vehicle / taxi demand prediction] and improvement to actual technology. MPEP 2106.04. 
It can also be argued that “us[ing] a prediction model” for “demand prediction” is not meaningfully different than using an algorithm for determining the optimal number of visits by a business representative to a client, of “In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979)” as cited by MPEP 2106.04(a)(2) I. Mathematical concepts.
Moreover, the fact that the “plurality of prediction models” [were] “generated in advance” does not change the abstract character of the claimed invention, because repeated sampling of the data in the pool did not rendered the claims non-abstract in “SAP” supra. Similarly, considering historical usage information [here “prediction models” “generated in advance”] while inputting data [here select “demand prediction from plurality of prediction models” was still found as part of abstract idea] is still part of the abstract exception. see MPEP 2106.04(a)(2)II C citing “BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691”. Indeed investigating “BSG Tech” closer, based on” “number of people at each position at a plurality of times and information indicating attributes of people for each position”, “population of an area changes in accordance with a progress of an event”] is not enough to save the claims from patent ineligibility. see “BSG Tech LLC v. BuySeasons, Inc., U.S. Court of Appeals, Federal Circuit, No. 2017-1980, August 15, 2018, 2018 BL 291291, 899 F.3d 1281”, p.1695 ¶ 5 further citing “SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, at*14, Fed. Cir. May 15, 2018”).
With respect to Applicant’s reliance on a steady state from Original Specification ¶ [0004] - ¶ [0006] as cited by Remarks 04/27/2021 p.6 ¶2, p.7 last ¶ - p.8 ¶1 , Examiner reminds Applicant that  that the claim itself must be evaluated to ensure that the claim itself reflects the disclosed improvement in technology or the computer itself. see MPEP 2106.04(d)(1) ¶2. This is consistent with Courts findings that “101 inquiry must focus on language of Asserted Claims themselves” as stated in “Synopsys, Inc. v Mentor Graphics Corp, U.S. Court of Appeals Federal Circuit, No 2015-1599, October 17 2016 2016 BL 344522 839 F3d 1138” citing “Accenture Global Servs., GmbH 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. Guidewire Software, Inc. 728 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F.3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 1336, 1345 108 USPQ2d 1173 (Fed. Cir. 2013): admonishing that “the important inquiry for a 101 analysis is to look to the claim”, citing “Content Extraction & Transmission LLC 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v.
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Wells Fargo Bank Nat’l Ass’n 776 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
1343, 1346 113 USPQ2d 1354 (Fed. Cir. 2014)”: “We focus here on whether the claims of the asserted patents fall within the excluded category of abstract ideas”, cert. denied, 136 S Ct 119, 193 L. Ed. 2d 208 2015). This is consistent with MPEP 2103 I.C stating that the “claims define the property rights provided by patent, thus require careful scrutiny. The goal of claim analysis is to identify boundaries of protection sought by applicant and to understand how claims relate to and define what applicant indicated is the invention. USPTO personnel must first determine the scope of a claim by thoroughly analyzing the language of claim before determining if claim complies with each statutory requirement for patentability”. Simply said “[T]he name of the game is the claim”. see MPEP 2103 IC citing In re Hiniker Co 150 F3d 1362 1369 47 USPQ2d 1523, 1529 Fed Cir 1998.
In any event, even if the claim would recite such a steady state [as argued at Remarks 04/27/2021 p.6 ¶2, p.7 last ¶ - p.8 ¶1] it would simply mean a normal, daily or st sentence, ¶ [0017] 4th sentence. Variations from such steady state with respect to an event (i.e. concert, an exhibition, a sports game as read in light of Original Spec. ¶ [0012] 3rd sentence) represent mere forms of performing a resampled statistical analysis to generate a resampled distribution [see MPEP 2106.04 I. C i. citing “SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018), modifying SAP America, Inc. v. Investpic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018)”] or mere forms of calculating a difference between local data values [here local event] and average [here steady state] data values. MPEP 2106.04 I. C vi. citing In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982)].
Even a wide-area real-time performance monitoring system for monitoring and assessing dynamic stability of an electric power grid [akin here to location based monitoring for demand prediction], was found abstract in “Electric Power Group, 830 F.3d at 1351 and n.1, 119 USPQ2d at 1740 and n.1” as cited by MPEP 2106.04(a)(III)
 Accordingly, there is a preponderance of evidence for the claims still reciting or at a minimum describing or setting forth the abstract exception at Step 2A prong one.  

Step 2A prong two: Remarks 04/27/2021 p.7 last ¶-p.8 ¶1 argues that the claims are directed to the practical application of performing highly accurate demand prediction for vehicle demand even in an unusual case, such as when an event occurs, where a way of use of vehicles, such as a taxi, is different from that in a steady state. More specifically, amended Claim 1 clarifies the practical application by reciting that the demand prediction is performed by “acquiring number-of-people information including information relating to the number of people at each position at a plurality of times and information indicating attributes of people for each position based on information indicating a position of a mobile communication terminal and attributes of a user of the mobile communication terminal for each of the number of people”. This makes it clear that the invention as a whole is dynamically predicting demand in real time based on the technological environment.
Examiner fully considered Applicant argument but respectfully disagrees finding it unpersuasive, by reminding Applicant that the Step 2A prong two test is not whether the claims recite a practical application. After all most patent Apparitions are utility based.

Here, Remarks 04/27/2021 p.8 ¶1 merely argues that “acquiring number-of-people information” is: “based on information indicating a position of a mobile communication terminal and attributes of a user of the mobile communication terminal for each of the number of people”.
As per data acquisition being based on “attributes of a user”, Examiner broadly reads the term “attributes” as demographics in light of Original Spec. ¶ [0017] 2nd sentence. Thus the use of “attributes” in “acquiring number-of-people information” should remain abstract right from the onset at Step 2A prong one part of the analysis above.
As per data acquisition being based on “a position of a mobile communication terminal”, Examiner submits that this is a case of applying the abstract data acquisition for demand prediction using computers [here “mobile communication terminal”] as tools in monitoring audit log data and requiring use of computer [here “mobile communication terminal”] to tailor information [here “position” and “attributes of a user” “for each of the number of people”]. However such monitoring of audit log data and requiring use of computer to tailor information do not integrate the aforementioned abstract idea into a practical application when tested per MPEP 2106.05(f)(2) citing “FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)” and “Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)”. 
Indeed, looking closer at “Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)” supra, Examiner finds that “providing”…”tailoring”… “based upon the location of the individual is an abstract idea”, and “requiring use of a software brain tasked with tailoring information and providing it to the user” “provid[ed]  no additional limitation beyond applying an abstract idea, restricted to the Internet, on a generic computer”. This is the case even when taking into account the location broadcasting capabilities of a cellular telephone. see MPEP 2106.05(f)(2)  citing “Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone)” and “TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)”. Also see USPTO Current Training C. A. Information about Judicial Decisions. 1. Subject Matter Eligibility Court Decisions, citing “Evolutionary Intelligence, LLC v. Sprint Nextel Corp” as ineligible on tailoring content based upon time of day and location.
         Additionally or alternatively Examiner submits that remotely accessing user-specific information [here “position”] through a mobile interface [here “mobile communication terminal”] can also be viewed as another example where additional elements are mere instructions to apply an exception, which also does not integrate the abstract idea into a practical application when tested on MPEP 2106.05(f) (1) citing “Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)”. 
In conclusion, there is a preponderance of evidence for the argued additional elements (i.e. “mobile communication terminal”), not integrating the abstract idea into a practical application.  Step 2A prong two. Thus the claims are believed to still be patent ineligible. See details at 35 USC 101 section below. 

---------------------------------------------------------------------------------------------------------------------

Response to Prior Art Arguments
   The prior art arguments were considered but moot in view of new grounds of rejection.   
    Remarks 04/27/2021p.9 ¶2 to p.10 ¶2 argues that the prior art of Kobayashi does not teach or suggest “prediction models generated in advance” and “prediction model is determined based on the number-of-people information indicating that a population of an area changes in accordance with a progress of an event”.
   
  Examiner now relies on Peng Yefei US 20160335576 A1 teaching: 
	- “determine a prediction model to be used for demand prediction from a plurality of prediction models generated in advance” (Peng teaches several examples as follows
	Peng Fig.2 step 205->step 215->step 220, Fig.3 step 315-> step 330
	Peng ¶ [0056] 3rd sentence: Based on the characteristics of the current drop-off spike 111, the dispatch system 100 can compare the current drop-off spike 111 with the constructed correlation models 133 (330)
	Peng ¶ [0015] 2nd, 6th sentences: The dispatch system can run a comparison operation to compare the current spike in drop-offs with the stored correlation models. identify a most probable correlation model (and/or the most probable event corresponding to the current spike in drop-offs. 
	Peng ¶ [0025] 3rd sentence: compilation module 115 can search network 175 for schedule data 178 for event location and correlation an event type (e.g., a baseball game) and/or a specific event (e.g., a baseball game between the Nationals and the Marlins. 
	Peng ¶ [0026] 2nd - 4th sentence: The correlation engine 120 can use the received data to construct a spike pair data pack 121 in order to match the spike pair to one or more correlation models 133 stored and managed in a database 130. The correlation engine 120 can incorporate the spike data 117--comprising the volume ratio, event location, and event duration--into the data pack 121 for the spike pair. Using this present data pack 121, the correlation engine 120 can scan through or search the correlation models 133 in the database 130 to determine whether the present data pack 121 matches or is similar to a particular correlation model 133
	Peng ¶ [0061] noting a different example where the matching engine 140 identify a highest probable correlation model based on current drop-off spike 425. The matching engine 140 can then determine a predicted pick-up request spike based on the highest probable correlation model 430. In some examples, the matching engine 140 can calculate a mathematical expectancy for the predicted pick-up request spike based on individual spike pairs in the correlation model, or parse through the individual spike pairs to identify one or more most closely matching spike pairs. The predicted spike in pick-up requests 182 can include a selected volume of pick-up requests 432 as well as a selected duration or time frame after the detected drop-off spike 434)
 
	- “based on the number-of-people information indicating that a population of an area changes in accordance with a progress of an event” 
	(Peng 	¶ [0012] 1st - 3rd sentences: A dispatch system is provided that can compile service data and build correlation models based on the compiled data. For example, the dispatch system can identify passenger drop-off spikes and corresponding passenger pick-up spikes at or near certain event locations (also referred to herein as venues). These spike pairs can be associated with the start and completion of an event (e.g., a sporting event, a concert, a business conference, etc. 
two and two-and-a-half hours. Accordingly, the dispatch system can build correlation models for perceived spike pairs based on such unique characteristics
	Peng ¶ [0013] As a specific example, a drop-off spike may comprise 95 drop-offs at or near the John F. Kennedy Center for the Performing Arts in Washington D.C. between 5:15 pm and 5:45 pm. The 95 drop-offs can have occurred within a geofenced region corresponding to the JFK Center and surrounding street blocks, or within a specified distance from the JFK Center. A corresponding pick-up spike may comprise 80 pick-up requests at the same location or region between 9:45 pm and 10:15 pm. The dispatch system may associate these two spikes as a spike pair for an event that takes place at the JFK Center. The dispatch system may also compile this spike pair with similar spike pairs in a correlation model for performance events--with each spike pair in the correlation model having similar characteristics such as time of event, location, duration, volume of spike pairs, volume ratio between spike pairs, etc. Such characteristics may be static--such as the location--or variable, such as the duration or spike volume.
	Peng ¶ [0044] 3rd sentence: Based on the results of filtering through the correlation models 133, the matching engine 140 can predict that a spike in pick-up requests will begin at a given time coinciding with the end of the baseball game (e.g., three hours after the spike in drop-offs). Historical data for baseball games at that particular stadium may indicate a predicted total volume or a volume range for pick-up requests).










Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 4-6, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 1, 8 are independent and have been newly amended and newly added to recite:
	* “acquire / acquiring number-of-people information including information relating to the number of people at each position at a plurality of times and information indicating attributes of people for each position based on information indicating a position of a mobile communication terminal and attributes of a user of the mobile communication terminal for each of the number of people”; 
	
	* “determine / determining a prediction model to be used for demand prediction from a plurality of prediction models generated in advance based on the number-of-people information indicating that a population of an area changes in accordance with a progress of an event”; 
	
	* “perform / performing demand prediction for vehicle demand from the number-of-people information by using the prediction model determined”; “and” 
	
	* “output / outputting information in accordance with a result of the demand prediction”
	
	Examiner submits that as originally filled there was one type of information, namely  
“number-of-people information” or  “information relating to the number of people”.
	

information indicating a position”, thus now rendering each of said claims vague and indefinite because it is now unclear if:

“information” subsequently recited at the “output” / “outputting” limitation, 
- relates back to -
“number-of-people information” / “information relating to the number of people” 
as antecedently recited at the “acquire” / “acquiring” limitation 
- or if it relates to -
“information indicating a position” as also antecedently recited at the “acquire” / “acquiring” limitation.

Claims 1,8 are recommended to be amended, as example only, to recite, among others:
	
	* “output / outputting information” relating to the number of people “in accordance with a result of the demand prediction”

Claims 2, 4-6 are dependent and rejected upon rejected parent independent Claim 1. 
Clarification and/or correction is/are required.










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-6, 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), describe or set forth the abstract idea as follows, except where strikethrough “…performs demand prediction for vehicle demand in accordance with a position,…comprising 
	
	* “acquire number-of-people information including information relating to the number of people at each position at a plurality of times and information indicating attributes of people for each position based on information indicating a position ”; 
	* “determine a prediction model to be used for demand prediction from a plurality of prediction models generated in advance based on the number-of-people information
indicating that a population of an area changes in accordance with a progress of an event”; 
	* “perform demand prediction for vehicle demand from the number-of-people information by using the prediction model determined”; “and” 
	* “output information in accordance with a result of the demand prediction”
(independent Claim 1)
	“
        * “identifies an inflow state showing inflow of people at the position at each of the plurality of times from the number-of-people information”, “and”
        * “identifies a range of the number-of-people information to be used for determination of the prediction model and demand prediction from the identified inflow state”.  
(dependent Claim 2)
	“
	* “acquires the number-of-people information including information indicating a difference between a value indicating the number of people at each position at the plurality of times and a predetermined reference value as information relating to the number of people”                                      (dependent Claim 4)
	“
	* “acquires a plurality of pieces of number-of-people information for generating a model including information relating to the number of people at each position at the plurality of times, and demand information indicating a vehicle demand amount for each position at times corresponding to the plurality of times, clusters the acquired number-of-people information for generating the model, and generates the prediction model from the number-of-people information for generating the model and the demand information for each cluster obtained by the clustering”; “and” 
	* “determines the prediction model to be used for demand prediction from the plurality of the prediction models generated based on the plurality of pieces of number-of-people information”.                 (dependent Claim 5)
	  “
	* “identifies an inflow state showing inflow of people at the position at each of the plurality of times from the number-of-people information for generating the model, and identifies a range of the number-of-people information for generating the model to be used for generation of the prediction model from the identified inflow state”. 
(dependent Claim 6)
	
Examiner finds that said limitations still recite, describe or set forth multiple groupings of the abstract idea1, when tested per MPEP 2106.04(a) last ¶. Specifically, except where strikethroughs above, said limitations fall within the abstract grouping of “Certain Methods of Organizing Human Activities” including interactions of business relationships and other commercial interactions [here “number-of-people information including information relating to number of people at each position at a plurality of times and information indicating attributes of people”, “output information” at independent Claims 1, 8, “inflow state showing inflow of people at position at each of plurality of times from number-of-people information” at dependent Claim 2, and similarly “inflow state showing inflow of people at position at each of plurality of times from the number-of-people information” at dependent Claim 6] and fundamental practice & principles [repeatedly& preponderantly recited as “demand” at independent Claims 1,8 & dependent Claim 5]. MPEP 2106.04(a)(2) II. Said “Certain Methods of Organizing Human Activities” are achieved through equally abstract “Mathematical Relationships” expressed in words [here “determine a prediction model to be used for demand prediction from a plurality of prediction models generated in advance based on the number-of-people information
indicating that a population of an area changes in accordance with a progress of an event”  at independent Claim 1, “determination of prediction model & demand prediction from identified inflow state” at dependent Claim 2, “difference between a value indicating number of people at each position at a plurality of times and predetermined reference value as information relating to number of people” at dependent Claim 4, “clusters the acquired number-of-people information for generating a model, and generates a prediction model from number-of-people information for generating a model & demand information for each cluster obtained by the clustering; and determines a prediction model to be used for demand prediction from prediction models generated based on number-of-people information” at dependent Claim 5, “identifies a range of  number-of-people information for generating model to be used for generation of prediction model from identified inflow state” at dependent Claim 6]. MPEP 2106.04(a)(2) I.  
---------------------------------------------------------------------------------------------------------------------	
This judicial exception is not integrated into a practical application2 because the additional computer-based elements of as initially strikethrough above, are merely used to apply the abstract idea. see MPEP2106.04(d) citing MPEP 2106.05(f). The fact that Claims 1, 2, 5-6, 8 require “circuitry” as an additional element, represent mere invocation of computers or another machinery as tools to perform economic or other tasks [above] to receive data [here “acquire number-of-people information”] and transmit data [here “output information”]3 to apply [here “configured to”] the aforementioned business method 4 [here demand prediction], on a general purpose computer [here “circuitry”].
As per data acquisition being based on “a position of a mobile communication terminal”, Examiner submits that this is a case of applying the abstract data acquisition for demand prediction using computers [here “mobile communication terminal”] as tools in monitoring audit log data and requiring use of computer [here “mobile communication terminal”] to tailor information [here “position” and “attributes of a user” “for each of the number of people”]. However such monitoring of audit log data and requiring use of computer to tailor information do not integrate the aforementioned abstract idea into a practical application when tested per MPEP 2106.05(f)(2) citing “FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)” and “Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)”. Indeed, looking closer at “Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)” supra, Examiner finds that “providing”…”tailoring”… “based upon the location of the individual is an abstract idea”, and “requiring use of a software brain tasked with tailoring information and providing it to the user” “provid[ed]  no additional limitation beyond applying an abstract idea, restricted to the Internet, on a generic computer”. This is the case even when taking into account the location broadcasting capabilities of a cellular telephone. MPEP 2106.05(f)(2) citing “Affinity Labs v. DirecTV, 838 F.3d 1253, 1262,120 USPQ2d 1201,1207 Fed Cir 2016 cellular telephone” and “TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)”.
         Additionally or alternatively Examiner submits that remotely accessing user-specific information [here “position”] through a mobile interface [here “mobile communication terminal”] can also be viewed as another example where additional elements are mere instructions to apply an exception, which also does not integrate the abstract idea into a practical application when tested on MPEP 2106.05(f) (1) citing “Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)”. 

 
circuitry”] could also be viewed to merely link the abstract idea [above] to a field of use or technological environment. For example limiting the combination of collecting [here “acquire number-of-people information”], analyzing [here “identifies inflow state” “of people”, “determine a prediction model”] and outputting information [here “output information in accordance with a result of demand prediction”] as well as specifying that abstract monitoring audit log data relates to transactions or activities [here “inflow state” of “people”] executed in a computer environment [above as circuitry”] represents such narrowing that does not integrate abstract idea into practical application. MPEP2106.04(d) citing MPEP2106.05(h). 
---------------------------------------------------------------------------------------------------------------------	
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception5 because as shown above, the additional computer-based elements merely apply the already recited abstract idea, [MPEP 2106.05(f)], and/or limit the abstract idea to a field of use or technological environment [MPEP 2106.05(h)]. For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f) and/or (h) as sufficient option for evidence. Also, assuming arguendo that, in addition to MPEP 2106.05(f) and/or (h), additional evidence would further be required at Step 2B to demonstrate that the above additional elements are well-understood routine, conventional, Examiner would further point MPEP 2106.05(d): 
        	* MPEP 2106.05(d) II finding that recording a customer’s order6 / gathering statistics7  and electronic recordkeeping8 [here “circuitry configured to acquire number-of-people information including information relating to number of people at each position at plurality of times at independent Claim 1, “circuitry acquires number-of-people information including information indicating attributes of people for each position at dependent Claim 3 “circuitry acquires number-of-people information including information indicating a difference between a value indicating the number of people at each position at a plurality of times and a predetermined reference value as information relating to the number of people” at dependent Claim 4, “circuitry acquires a plurality of pieces of number-of-people information for generating a model including information relating to the number of people at each position at a plurality of times, and demand information indicating a vehicle demand amount for each position at times corresponding to the plurality of times”, at dependent Claim 5, “circuitry acquires number-of-people information including information indicating attributes of people for each position” at dependent Claim 7] remain well-understood routine and conventional if tested at Step 2B.
	* MPEP 2106.05(d) II similarly finds that arranging a hierarchy of groups [here “clusters the acquired number-of-people information” at dependent Claim 5] and sorting information9  [here “circuitry identifies an inflow state showing inflow of people at position at each of plurality of times from the number-of-people information, and identifies a range of the number-of-people information to be used for determination of a prediction model and demand prediction from the identified inflow state” at dependent Claim 2, and “circuitry identifies an inflow state showing inflow of people at the position at each of the plurality of times from number-of-people information for generating a model, and identifies a range of the number-of-people information for generating a model to be used for generation of a prediction model from the identified inflow state” at dependent Claim 6]
performing repetitive calculations10 [preponderantly recited here as various models including capability of “circuitry configured to” “determines a prediction model to be used for demand prediction from a plurality of the prediction models”  at independent Claim 1] / determining an estimated outcome11 [here “circuitry configured to” “output information in accordance with a result of demand prediction” at independent Claim 1] are all well-understood, routine or conventional.
	
	* MPEP 2106.05(d) I (2) is alternatively relied upon by Examiner, as needed, to point evidence at the Applicant’s Original Disclosure. Specifically Examiner points to
	- Original Spec. ¶ [0075] recited at a high level of generality “the term "device" can be read as a circuitit, device, unit, or the like”.
For example, the prediction model generation unit 11 calculates a model coefficient which is a coefficient of each explanatory variable by maximum likelihood estimation from a value based on event data 10 that is an explanatory variable for each cluster by using a general linear model, and generates a prediction model”.
	- Original Spec. ¶ [0098] reciting at a high level of generality: “A mobile communication terminal may be referred to, by a person skilled in the art, as a subscriber station, a mobile unit, a37 FP17-0988-0 subscriber unit, a wireless unit, a remote unit, a mobile device, a wireless device, a wireless communication. device, a remote device, a mobile subscriber station, an access terminal, a mobile terminal, a wireless terminal, a remote terminal, a handset, a user agent, a mobile 5 client, a client, or some other appropriate terms”
	As per “information indicating a position of a mobile communication terminal”
Examiner further points to the following publications further showing its conventionality: 
	 
	* US 20140171116 A1 entitled Location-aware mobile application management reciting at ¶ [0001] 4th sentence: “Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol (IP) geo-location, or some combination thereof”.
	* US 20190028484 A1 reciting at ¶ [0004] 2nd sentence: “Location information is 
conventionally obtained from GPS coordinates or from Internet IP address”.
	
	* US 20150215735 A1 entitled “Identifying mobile device location and corresponding support center locations to provide support services over a network” reciting at ¶ [0002] 1st-2nd sentences: “Conventionally, a mobile device may be tracked via its IP address, base station service center, GPS coordinates, etc. The user operating the device may, in turn, receive information related to the device's current location”.
	
	* US 20150019338 A1 reciting at ¶ [0004] 4th sentence: “Location information of mobile devices is conventionally captured directly from the device, for example, from the GPS tracking applications that user the mobile device's connections to cellular towers, GPS satellite tracking sites, or reverse internet protocol (IP) address look-up services”.
		
US 20200082442 A1 reciting at ¶ [0004] 4th sentence: “Location information of mobile devices is conventionally captured directly from the device, for example, from the GPS tracking applications the mobile device's managed connections to cellular towers, GPS satellite tracking sites, or reverse internet protocol (IP) address look-up services”.  
	
	* US 20170195339 A1 reciting at ¶ [0042] 1st sentence “Conventional systems used to determine a user's location, such as IP-based location lookups, or the self-reported GPS location of a mobile device”
	
	* US 20140094187 A1 reciting at ¶ [0001] 4th sentence “Conventionally, location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof”.
	
	* US 8856115 B1 entitled Framework for suggesting search terms reciting at column 3 lines 3-35: “For example, the location identification engine may use conventional techniques to determine a location from the IP address or GPS coordinates”. 

	* US 20140187272 A1 reciting at ¶ [0001] 3rd sentence: Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof.

	* US 20160180476 A1 entitled System and method for discovering restaurants, ordering food and reserving tables reciting at mid-¶ [0084] “The processor 34 may use any conventional device(s) and/or technique(s) for determining the GRU, examples of which include, but are not limited to, processing the user's internet protocol (IP) address to determine the city and state in which the user's computing device is located, processing GPS information captured by a GPS unit on-board the user's computing device, and the like”.

	* US 20150234868 A1 entitled “Creating and Using Access Zones for Delivering Content” Reciting at ¶ [0003] 1st sentence “Conventional methods for obtaining relevant content from the Internet typically involves typing in search terms in a search engine provided on a website, optionally providing the location of the user via the user's IP address or GPS location, and retrieving a list of search results matching the search terms and optionally matching the location of the user”.

	* US 20090204597 A1 entitled System and method for preferred services in nomadic environments reciting at ¶ [0053] 2nd sentence: conventional location detection devices such as global positioning systems (GPS) for, e.g., wireless devices, latitude and longitude for mobile telephones, and/or IP address geo-location, amongst other conventional location detection devices.

		* US 20140180576 A1 reciting at ¶ [0001] 2nd sentence: “That is, the mobile device is capable of determining its location in the real world.  Conventionally, location determination is typically accomplished by using Global Positioning Systems (GPS), some form of telemetry based upon multiple radio signals (e.g., cellular), internet protocol (IP) geo-location, or some combination thereof”.

	* US 20140171117 A1 reciting at ¶ [0001] 3rd sentence: “Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof”. 

	* US 20100083142 A1 reciting at ¶ [0035] 4th sentence: “The physical location can be determined using conventional GPS or IP address locating techniques”.

	* US 20090195447 A1 reciting at ¶ [0007] 1st sentence: “In conventional A-GPS systems, mobile devices, such as mobile telephones, communicate with networked location information servers pursuant to established communications and Internet protocols collectively referred to as the Internet protocol suite (also referred to as TCP/IP)”.
	
	* US 9552430 B1 entitled Identifying resource locations reciting at column 6 lines 9-13: “The expression location may be an actual location identified using conventional means, for example an IP Address, GPS coordinates, or a location provided by a cellular provider”.
	
	* US 20080288523 A1 entitled Event-based digital content record organization reciting at ¶ [0043] last sentence the following combination: “Such metadata may be developed or associated with the digital content records using any technique known in the art, such as time stamping a time-date of creation for the time-date of capture metadata, GPS-provided location information for the location of capture metadata, network device MAC address, IP address, or other network address information for the communicatively connected or capable-of-being-communicatively-connected network device that may provide network access to the capture device, manual input or biometric acquisition of information identifying an acquirer of a digital content record for the acquirer metadata, or conventional voice or subject recognition processing techniques for the subject metadata”.
	* “Burnett v. Panasonic Corp., 741 Fed. Appx. 777 (Fed. Cir. 2018), Court Opinion” finding, at the second step of the abstract idea analysis, the combination of geospatial media recorder and allowing user to geospatially reference entities or objects based on the identified geospatial positional location and point identification, insufficient to save the claims from patent ineligibility. Examiner asserts that as a question of law, Burnett’s geospatial media recorder is comparable to the currently amended “GPS”, and Burnett’s geospatially reference entities or objects based on the identified geospatial positional location and point identification is comparable to the currently claimed “information indicating attributes of people for each position based on information indicating a position of a mobile communication terminal” etc.
- In Conclusion -
	Claims 1, 2, 4-6, 8 although directed to statutory categories (“method” or process and “device” or machine) they still recite, or at least set forth or describe the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are not patent eligible. 









Claim Rejections - 35 USC § 102
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by:  Peng Yefei US 20160335576 A1 hereinafter Peng. As per, 

Claims 1, 8
Peng teaches: “A demand prediction device that performs demand prediction for vehicle demand in accordance with a position, the demand prediction device comprising circuitry configured to” / “A method, implemented by a demand prediction device that performs demand prediction for vehicle demand in accordance with a position, the method comprising” (Peng ¶[0016]-[0021] method & device for vehicle demand spike forecasting): 
	
	- “acquire number-of-people information including information relating to the number of people at each position at a plurality of times and information indicating attributes of people for each position based on information indicating a position of a mobile communication terminal and attributes of a user of the mobile communication terminal for each of the number of people
	(Peng ¶ [0073] last sentence: mobile computing device 700 distributed amongst multiple requesting users, includes at ¶ [0074] 1st sentence one or more location detection mechanisms such as GPS component 760. Peng ¶ [0022] last sentence: the dispatch system 100 gathers, over a given time, a multitude of data comprising: timestamps and locations for passenger drop-offs and pick-ups, corresponding event locations, event schedule information. For example see Peng ¶ [0032] 3rd-5th sentences: pick-up requests st-2nd sentences: Each drop-off event include location data 112 and timestamp 114 indicative of current drop-off spike 111. For example, drop-off spike 111 may be identified in a region including and surrounding a concert hall, indicating an upcoming concert.
	Peng ¶ [0070] 3rd sentence: computer system 600 receives pick-up data 682 and drop-off data 684 from mobile computing devices of individual users	. 
	Peng Fig.3 & ¶ [0053] 4th - 5th sentences: In Fig.3, dispatch system 100 collect and store passenger drop-off data 176 and pick-up data 177 (300), and can also collect such data in conjunction with time data (302) for each drop-off and pick-up event and location data (304) for each drop-off & pick-up event. Other example at ¶ [0048] 1st-2nd sentences);
	
 	- “determine a prediction model to be used for demand prediction from a plurality of prediction models generated in advance” (Peng Fig.2 205->215->220, Fig.3 315->330 
	Peng ¶ [0056] 3rd sentence: Based on the characteristics of the current drop-off spike 111, the dispatch system 100 can compare the current drop-off spike 111 with the constructed correlation models 133 (330)
	Peng ¶ [0015] 2nd, 6th sentences: The dispatch system can run a comparison operation to compare the current spike in drop-offs with the stored correlation models. The dispatch system can then identify a most probable correlation model and/or the most probable event corresponding to the current spike in drop-offs. 
	Peng ¶ [0025] 3rd sentence: compilation module 115 can search network 175 for schedule data 178 for event location and correlation an event type (e.g. a baseball game) and/or a specific event (e.g. a baseball game between the Nationals and the Marlins). 
	Peng ¶ [0026] 2nd - 4th sentence: The correlation engine 120 can use the received data to construct a spike pair data pack 121 in order to match the spike pair to one or more correlation models 133 stored and managed in a database 130. The correlation engine 120 can incorporate the spike data 117--comprising the volume ratio, event location, and event duration--into the data pack 121 for the spike pair. Using this present correlation models 133 in the database 130 to determine whether the present data pack 121 matches or is similar to a particular correlation model 133
	Peng ¶ [0061] noting a different example where the matching engine 140 identify a highest probable correlation model based on current drop-off spike 425. The matching engine 140 can then determine a predicted pick-up request spike based on the highest probable correlation model 430. In some examples, the matching engine 140 can calculate a mathematical expectancy for the predicted pick-up request spike based on individual spike pairs in the correlation model, or parse through the individual spike pairs to identify one or more most closely matching spike pairs. The predicted spike in pick-up requests 182 can include a selected volume of pick-up requests 432 as well as a selected duration or time frame after the detected drop-off spike 434) 
	
		“based on the number-of-people information indicating that a population of an area changes in accordance with a progress of an event” 
	(Peng 	¶ [0012] 1st - 3rd sentences: A dispatch system is provided that can compile service data and build correlation models based on the compiled data. For example, the dispatch system can identify passenger drop-off spikes and corresponding passenger pick-up spikes at or near certain event locations also referred to herein as venues. These spike pairs can be associated with the start and completion of an event (e.g., a sporting event, a concert, a business conference, etc. 
	Peng ¶ [0012] last sentence: … events may share a durational characteristic in which a typical event, such as an opera, will last between two and two-and-a-half hours. Accordingly, the dispatch system can build correlation models for perceived spike pairs based on such unique characteristics.
	Peng ¶ [0013] As a specific example, a drop-off spike may comprise 95 drop-offs at or near John F. Kennedy Center for the Performing Arts in Washington D.C. between 5:15 pm and 5:45 pm. The 95 drop-offs can have occurred within a geofenced region corresponding to the JFK Center and surrounding street blocks, or within a specified distance from the JFK Center. A corresponding pick-up spike may comprise 80 pick-up requests at the same location or region between 9:45 pm and 10:15 pm. The dispatch two spikes as a spike pair for an event that takes place at the JFK Center. The dispatch system may also compile this spike pair with similar spike pairs in a correlation model for performance events--with each spike pair in the correlation model having similar characteristics such as time of event, location, duration, volume of spike pairs, volume ratio between spike pairs, etc. Such characteristics may be static--such as the location--or variable, such as the duration or spike volume.
	Peng ¶ [0044] 3rd sentence: Based on the results of filtering through the correlation models 133, the matching engine 140 can predict that a spike in pick-up requests will begin at a given time coinciding with the end of the baseball game (e.g., three hours after the spike in drop-offs). Historical data for baseball games at that particular stadium may indicate a predicted total volume or a volume range for pick-up requests).

	- “perform demand prediction for vehicle demand from the number-of-people information by using the prediction model determined”; 
        (Peng Fig.2 steps 220->225->230->235 & ¶ [0052] 5th  sentence: Based on predicted spike in pick-up requests 182, dispatch system can generate demand notification 148 including content indicative of the predicted spike in passenger pick-up requests 230
         Peng Fig.3 steps 330->340->345 & ¶ [0057] last two sentences: noting a different example where based on the highest probable matches, dispatch system 100 can determine and predict a pick-up request spike from the most probable correlation models 345. The predicted pick-up request spike can include a given duration after the detected current drop-off spike 349 and a given volume comprising a predicted number of pick-up requests 182 (347) ) “and”

	- “output information in accordance with a result of demand prediction”
	(Peng ¶ [0063] 1st sentence: Fig.4B is a flow chart illustrating an example for transmitting demand notifications to transport vehicles based on a given spike forecast.
	Peng ¶ [0066] last two sentences: In the example provided, the event information 520 includes the event type & event details (baseball game: Giants versus Cubs), and predicted end time for the event (8:30 p.m.), and demand data (a volume of predicted pick-up requests). As an alternative, the event information 520 may be displayed on the demand notification 505, for example, in conjunction with the heat map 510.
th sentence: At a given time after the current spike in passenger drop-offs, the dispatch system 100 can transmit the demand notification 148 to proximate transport vehicles to notify the drivers of the anticipated spike in demand 235).  

Claim 2 Peng further teaches: “wherein the circuitry” 
	- “identifies an inflow state showing inflow of people at the position at each of the plurality of times from the number-of-people information”
       (Peng ¶ [0053] 5th sentence: the dispatch system can collect passenger drop-off data 176 and passenger pick-up data 177 (300) in conjunction with time data (302) for each drop-off and pick-up event, and location data (304) for each drop-off and pick-up event. Peng ¶ [0013] 1st-4th sentences: As a specific example, a drop-off spike comprise 95 drop-offs at or near John F. Kennedy Center for the Performing Arts in Washington D.C. between 5:15 pm and 5:45 pm. The 95 drop-offs can have occurred within a geofenced region corresponding to the JFK Center and surrounding street blocks, or within a specified distance from the JFK Center. A corresponding pick-up spike may comprise 80 pick-up requests at the same location or region between 9:45 pm and 10:15 pm. The dispatch system may associate these two spikes as a spike pair for an event that takes place at the JFK Center), “and” 
        - “identifies a range of the number-of-people information to be used for determination of a prediction model and demand prediction from the identified inflow state”
	(Peng teaches several examples as follows: 
	 Peng Fig. 3 elements 315: 317, 318, 319 and ¶ [0055] 2nd sentence: each correlation model 133 can be constructed to include a range for a volume ratio between drop-off and pick-up spikes 319 used to build the correlation models for each event type
	Peng ¶ [0012] 6th sentence: a typical event may be attended by a predictable number, or number range, of spectators. 
	Peng ¶ [0013] last two sentences: dispatch system compile this spike pair with similar spike pairs in a correlation model for performance events--with each spike pair in correlation model having similar characteristics such as time of event, location, duration, 
	Peng ¶ [0014] Furthermore, correlation models for certain event types may vary in granularity based on subtype. As an example, a coarse correlation model for professional football games at Jack Kent Cooke Stadium in Washington D.C. may indicate drop-off spikes having volumes between 640 and 1,200 drop-offs, and 620 and 1,175 pick-ups. A finer correlation model for professional football games at Jack Kent Cooke Stadium may indicate games in which popular or rival teams (e.g. Denver Broncos) are in town. This finer correlation model may account for a chunk of the range in the identified spikes. For example, spike pairs for these popular games may indicate between 1,090 and 1,200 drop-offs, and 1,015 and 1,175 pick-ups. Thus, the dispatch system can compile coarse correlation models for event types and event locations, and subdivide these coarse models into event subtypes associated with finer correlation models.
	Peng ¶ [0043] 2nd sentence: spike forecast 144 may indicate a predicted pick-up request spike of 500 pick-up requests that is predicted to occur at a later or future time e.g. spike forecast 144 is determined around noon shortly after the drop-off spike is detected, and the predicted pick-up request spike is to start at 3:00 pm. 
	Peng ¶ [0026] last 3 sentences noting another example where the spike pair data 117 in data pack 121 can be associated with a very typical and regular event, such as a weekly concert at a public park. These regular events may have 45-50 spectators, and a set duration 45 minutes. Thus the correlation engine 120 can readily identify and select a correlation model 133 including several spike pairs associated with the same, regular event, and input the present data pack 121 into the selected correlation model 133). 

Claim 4 Peng teaches “wherein the circuitry” 
	- “acquires the number-of-people information including information indicating a difference between a value indicating the number of people at each position at the plurality of times and a predetermined reference value as information relating to the number of people” (Peng ¶ [0031] 4th sentence: a common volume of passenger drop-offs and/or a common volume of passenger pick-ups can comprise a number of passenger drop-offs or passenger pick-ups over a given duration within a certain percentage (e.g. 90%) of an  Peng ¶ [0036] 3rd sentence noting another example where if the current drop-off spike 111 is associated with a baseball stadium, but is well under a normal volume range, the matching engine may identify conditions to account for the reduced volume).
Claim 5  
Peng teaches “wherein the circuitry” 
	- “acquires a plurality of pieces of number-of-people information for generating a model including information relating to the number of people at each position at the plurality of times, and demand information indicating a vehicle demand amount for each position at times corresponding to the plurality of times” (Peng Fig.5A and ¶ [0016] 3rd sentence: using a multitude of data gathered comprising timestamps and locations for drop-offs and pick-ups, corresponding event locations, event schedule information gathered from information resources, and identified drop-off and pick-up spike pairs, a dispatch system may construct correlation models to forecast a demand spike (e.g. surge in passenger pick-up requests) for a given spike in passenger drop-offs at a given location), “clusters the acquired number-of-people information for generating the model and generates the prediction model from the number-of-people information for generating the model and the demand information for each cluster obtained by the clustering” (Peng ¶ [0015] last 2 sentences: the dispatch system further parse through individual spike pairs, or spike pair groupings (e.g. finer correlation models), to identify a most closely matching drop-off spike or spike group. The dispatch system can identify the associated pick-up spike for this matching drop-off spike or spike group, and thus transmit demand notifications (e.g. demand surge alerts) to a selected number of drivers to fulfill the anticipated demand spike), “and” 
	- “determines the prediction model to be used for demand prediction from the plurality of the prediction models generated based on the plurality of pieces of number-of-people information” (Peng teaches several examples as follows: 
	Peng Fig.2 determining prediction model at step 220 based on built or generated prediction models at 205 based on plurality pieces of number-of-people info at step 200. 
	Peng Fig.3 determining the prediction model at step 345 based on the built or generated prediction models at 315->330->340 based on the plurality prices of number-nd sentence: create a demand heat map that shows the location of the event and a hot area of demand.
	Peng ¶ [0052] last 3 sentences: Based on the predicted spike in pick-up requests 182, the dispatch system can generate a demand notification 148 including content indicative of the predicted spike in passenger pick-up requests (230). At a given time after the current spike in passenger drop-offs, the dispatch system 100 can transmit the demand notification 148 to proximate transport vehicles to notify the drivers of the anticipated spike in demand (235). As an addition or an alternative, the dispatch system 100 can also transmit a notification to users that are nearby the event location to inform them about the anticipated spike in demand at the event location.
	Peng ¶ [0066] last 3 sentences: The demand notification 505 can also include a number of selectable features. For example, each indicated demand location can be selectable to show event information 520 for the given event. In the example provided, the event information 520 includes the event type and event details (e.g., "baseball game: Giants versus Cubs"), and predicted end time for the event (e.g., 8:30 p.m.), and demand data (e.g., a volume of predicted pick-up requests). As an alternative, the event information 520 may be displayed on the demand notification 505, for example, in conjunction with the heat map 510).
Claim 6
Peng teaches “wherein the circuitry” 
	- “identifies an inflow state showing inflow of people at the position at each of the plurality of times from the number-of-people information for generating the model”
	(Peng ¶ [0053] 5th sentence:  dispatch system can collect passenger drop-off data 176 and passenger pick-up data 177 (300) in conjunction with time data (302) for each drop-off and pick-up event, and location data (304) for each drop-off and pick-up event. 
	Peng ¶ [0013] 1st-4th sentences: As an example, a drop-off spike may comprise 95 drop-offs at or near John F. Kennedy Center for Performing Arts in Washington D.C. between 5:15 pm and 5:45 pm. The 95 drop-offs can have occurred within a geofenced region corresponding to JFK Center and surrounding street blocks, or within a specified distance from the JFK Center. A corresponding pick-up spike may comprise 80 pick-up 
	Peng Fig.3 elements 315: 317, 318, 319 & ¶ [0055] 2nd sentence: each correlation model 133 can be constructed to include a range for a volume ratio between drop-off and pick-up spikes 319 used to build the correlation models for each event type.
	Peng ¶ [0013] last two sentences: dispatch system compile this spike pair with similar spike pairs in a correlation model for performance events--with each spike pair in correlation model having similar characteristics such as time of event, location, duration, volume of spike pairs, volume ratio between spike pairs, etc. Such characteristics may be static--such as the location--or variable, such as the duration or spike volume), “and” 
	- “identifies a range of the number-of-people information for generating the model to be used for generation of the prediction model from the identified inflow state”
	Peng ¶ [0014] Furthermore, correlation models for certain event types may vary in granularity based on subtype. As an example, a coarse correlation model for professional football games at Jack Kent Cooke Stadium in Washington D.C. may indicate drop-off spikes having volumes between 640 and 1,200 drop-offs, and 620 and 1,175 pick-ups. A finer correlation model for professional football games at Jack Kent Cooke Stadium may indicate games in which popular or rival teams (e.g., the Denver Broncos) are in town. This finer correlation model may account for a chunk of the range in the identified spikes. For example, spike pairs for these popular games may indicate between 1,090 and 1,200 drop-offs, and 1,015 and 1,175 pick-ups. Thus, the dispatch system can compile coarse correlation models for event types and event locations, and subdivide these coarse models into event subtypes associated with finer correlation models
	Peng ¶ [0043] 2nd - 3rd sentences: spike forecast 144 may indicate a predicted pick-up request spike of 500 pick-up requests that is predicted to occur at a later or future time (e.g., the spike forecast 144 is determined around noon shortly after the drop-off spike is detected, and the predicted pick-up request spike is to start at 3:00 pm). At a predefined time (e.g., 15 minutes) before this future time when the predicted pick-up request spike is to occur, e.g., 2:45 pm, the dispatch engine 155 can identify, via the map data 162 and live driver log 105, a number of drivers that are readily available proximate to the event location (e.g., within a predetermined distance from the event location).
Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
* US 20120278130 A1 teaching Mobile traffic forecasting using public transportation information with emphasis on the predictive algorithm of ¶ [0040] - ¶ [0044] & Fig.5 extracted immediately below

    PNG
    media_image2.png
    131
    1000
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1257
    693
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    1020
    893
    media_image4.png
    Greyscale

US 20080059273 A1 teaching Strategic planning with emphasis on Figs. 2-4, 13 extracted immediately below 

    PNG
    media_image5.png
    939
    867
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    1252
    925
    media_image6.png
    Greyscale

	
	* US 20020077876 A1 teaching Allocation of location-based orders to mobile agents (i.e. taxis) 
	* US 8469153 B2 teaching Taxi dispatching to a region
	* US 6453298 B2 teaching Vehicle redistribution system based upon predicted ride demands
	* US 10740701 B2 teaching the determining predicted distribution of future transportation service time point
	* US 10593005 B2 teaching the Dynamic forecasting for forward reservation of cab with emphasis at Fig. 1 and algorithm at column 3 line 60 to column 4 line 64
	* US 20100185486 A1 teaching Determining demand associated with origin-destination pairs for bus ridership forecasting
	* US 20050004757 A1 teachings route planning in a mass transport system
	* US 20040199415 A1 teaching Scheduling transportation resources
US 20040088392 A1 teaching Population mobility generator and simulator
	* US 20040040791 A1 teaching Allocating passengers by a genetic algorithm
	* US 10360521 B2 teaching Dynamic location recommendation for public service Vehicles
	* US 20170227370 A1 teaching Reducing wait time of providers of ride services using zone scoring
	* US 20160209220 A1 teaching Anticipatory deployment of autonomously controlled vehicles 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	July 8th, 2021 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Step 2A prong one
        2 Step 2A prong two
        3 MPEP 2106.05(f)(2) citing Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016), Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        4 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        5 Step 2B
        6 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 
        7 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
        8 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
        9 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 
        10 Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012
        11 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93